Beck, J.
(After stating the facts.)
1. Among other grounds of the motion for a new trial was one" containing an assignment of error upon the following charge of the court: “All of the documentary evidence in the case is submitted for the consideration of the jury in order that you may determine the question of good faith, the question as to what this woman’s name was or what she was known by, the question of whether or not the name Mary J. B. Wilson in the deed from Mrs. Jones to Mary J. E. Wilson was in point of fact a mistake, or was the name by which in commercial transactions she transacted her business; the defendant contending -that in the transaction of her business, in buying and trading and dealing, in order to designate herself, she was known as Mary J. E. Wilson and that was the name under which she was known commercially and under which *679she transacted all the commercial business she had.” Exceptions to this charge were numerous and varied, and many of them without merit; but the criticism to the effect that the jury might understand it as restricting their consideration of all the documentary evidence in the case to the determination of the question of good faith, and of the question as to what was the defendant’s name or what name she was known by, points out a defect in the charge which may have been materially hurtful to the plaintiff; for some of the documentary evidence submitted for the consideration of the jury was for general evidentiary purposes, and the jury had the right to take it into consideration for all such purposes. The plaintiff himsqlf had introduced documentary evidence (the original deed and the certificates of tax returns), not for the sole purpose of illustrating the question of good faith, but to prove the truth of essential allegations in his petition, — that he had an interest in the property; that the deed, with the explanations made-by oral testimony, showed an interest in -him, and that the defendant’s testimony as to how the property had been returned for taxes and as to how the taxes had been paid was not true; and, inasmuch as this charge tended to deprive the defendant of the full effect that the jury might have seen fit to give to some of the documentary evidence but for the restrictive instructions, the charge was erroneous. The error was such as requires the granting of a new trial, in order that the jury may pass upon all the evidence in the case, in the light of proper instructions applicable to the same.
2. In another portion of the charge, preceding that to which we have already referred, the court instructed the jury as . follows: “The other contention [of the plaintiff] which is made is this, that there was an agreement between himself and wife that they would buy this piece of land and jointly pay for it, equally dividing the expense, the purchase-money price, and that his wife fraudulently procured the title made to herself, and that that raises an equity on his part to have that deed rescinded and cancelled and his title established by decree to one undivided one-half interest in it.” The error in this charge consists in the inaccurate statement, as one of the contentions of the plaintiff, that the defendant “fraudulently procured the title made to herself.” This was such an inaccuracy that we are unable to hold that it was not hurtful to the plaintiff; for the plaintiff’s contention was'not that the *680defendant had procured the title to be made to herself, but that the deed on its face was a conveyance of the property in dispute to “Mary J. K. Wilson/7 and that there was no such person; and that the use of the name “Mary J. B. Wilson77 made an ambiguity in'the deed. This same inaccuracy in the presentation of the particular contention now under consideration exists in other portions of the charge excepted to, and upon the next trial should be eliminated, so that a more exact statement of the plaintiffs position in regard to this question may.be submitted to the jury by the judge in his instructions.
Save as to error dealt with in the first division of this opinion, and the inaccuracy which we have just pointed out, none of the other exceptions to the charge or rulings of the court are erroneous for any of the reasons assigned. And we apprehend that the inexact statement of the contentions of the plaintiff, as dealt with in the second division of the opinion, is largely due to the fact that in the plaintiff’s petition his contentions are inaptly and confusedly stated, and that the court (no special demurrer having been filed to any part of the declaration) was, in his charge to the jury, left to deal with the petition, containing, as it did, many vague and confused allegations.

Judgment reversed.


All the Justices concur.